Citation Nr: 0939873	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-07 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral foot disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1947 to 
February 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in March 2007 at the St. Petersburg RO.  
The appellant testified at that time, and the hearing 
transcript is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a 
bilateral foot disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1995 decision, the Board denied the 
Veteran's claim of entitlement to service connection for a 
bilateral foot disability.

2.  The evidence received since the August 1995 Board 
decision raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for a 
bilateral foot disability.


CONCLUSIONS OF LAW

1.  The August 1995 Board decision that denied service 
connection for a bilateral foot disability is final.  38 
U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 
(2009).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for a bilateral foot 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 1995 Board decision, the Veteran was denied 
service connection for a bilateral foot disability on the 
basis that there was no evidence of any current bilateral 
foot disability and no evidence associating any current 
bilateral foot disability with the Veteran's active service.  
At the time of the August 1995 Board decision the pertinent 
evidence of record included the Veteran's available service 
medical records, statements of the Veteran's friend and 
spouse, and Drs. L.B., M.S., D.S., J.F., P.H., J.S., T.J., 
S.Y., S.A., M.G., and P.W.  The Board denied the claim 
finding that there was no evidence of any bilateral foot 
disability in service, no evidence of any current bilateral 
foot disability, and no evidence associating any current 
bilateral foot disability with the Veteran's active service. 

The August 1995 Board decision became final based on the 
evidence then of record.  38 U.S.C.A. §§ 7103, 7104(a); 
38 C.F.R. § 20.1100.  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his application to reopen a claim of 
entitlement to service connection for a bilateral foot 
disability in June 2005.  The pertinent evidence received 
subsequent to the August 1995 Board decision includes VA 
treatment records, statements from the Veteran's friends and 
family, and reports of private Magnetic Resonance Imaging 
(MRI) scans and X-rays of the Veteran's feet dated in May 
2007 and September 2005, respectively.  The statements of the 
Veteran's friends and family members indicate that the 
Veteran has complained of foot pain and disability for as 
long as they known him, and indicate that the Veteran had 
told them he had a bilateral foot disability since separation 
from service.  The results of the MRI scans and X-rays reveal 
that the Veteran is currently diagnosed with bilateral 
arthritis of the feet.  The Board finds that the evidence 
submitted since August 1995 Board decision is new in that it 
relates to an unestablished fact necessary to substantiate 
the claim, notably, that the Veteran is currently diagnosed 
with a bilateral foot disability, and there is lay evidence 
indicating that the Veteran has complained of a bilateral 
foot disability since service.

Therefore, for the foregoing reasons, the Board finds that 
new and material evidence to reopen the claim of entitlement 
to service connection for a bilateral foot disability has 
been received, and, to this extent, the appeal must be 
granted.

As the claim for service connection for a bilateral foot 
disability has been reopened the Board will not discuss 
whether proper notice regarding reopening was issued.



ORDER

New and material evidence having been received,  the claim of 
service connection for a bilateral foot disability is 
reopened, and to this extent only the appeal is  granted.


REMAND

The Veteran seeks entitlement to service connection for a 
bilateral foot disability.

After a private MRI scan of the feet in May 2007 the Veteran 
was diagnosed with mild arthritis of the first metatarsal 
phalangeal joint of the left foot and arthritis of the first 
metatarsal phalangeal joint, articulation of the navicular 
bone, articulation of the cuneiform bone, and base of the 
first metatarsal of the right foot.  The Veteran has reported 
that has had bilateral foot pain and symptoms since service.  
The Veteran's service records reveal that the Veteran was 
seen on sick call while in service.

The Board notes that the Veteran's service treatment records 
are not in evidence.  The National Personnel Records Center 
(NPRC) has indicated that the appellant's records were likely 
destroyed in a fire.  In cases where the Veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the Veteran in developing facts pertinent to his claim 
in a case where service records are presumed destroyed 
includes the obligation to search for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  The 
Board notes that it does not read into O'Hare the presumption 
that the missing medical records would, if they still 
existed, necessarily support the appellant's claims.  Case 
law does not establish a heightened "benefit of the doubt," 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the Veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

VA has neither afforded the Veteran an examination nor 
solicited a medical opinion as to the onset and/or etiology 
of his bilateral foot disability.  Under 38 U.S.C.A. § 
5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the Veteran's service personnel records 
reveal that the Veteran was seen for an illness or injury on 
sick call while in service.  The Veteran's post service 
treatment records reveal that the Veteran has been diagnosed 
with a bilateral foot disability, namely arthritis of the 
feet.  Lastly, the Veteran has indicated that he has had a 
bilateral foot disability since separation from service, and 
the Veteran's friends and family have submitted statements 
indicating that his bilateral foot disability has existed for 
as long as they have known him.  As such, the Board finds it 
necessary to afford the Veteran a VA medical examination.

The Board notes that in the Veteran's Appeal To Board Of 
Veterans' Appeals (VA Form 9) dated in January 2007, the 
Veteran requested a "personal hearing" in St. Petersburg, 
Florida.  In September 2009 the Veteran was sent a letter 
requesting clarification regarding the Veteran's requested 
hearing.  In October 2009 the Board received a response from 
the Veteran indicating that he desired a hearing before a 
Hearing Officer at his local RO.  The Board notes that the 
Veteran is entitled the requested hearing before a Hearing 
Officer of the RO.  See 38 C.F.R. § 3.103(c).  As such, the 
claim must be remanded for the Veteran to be afforded a 
hearing before a Hearing Officer at his local RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
bilateral foot disability found to be 
present.  The claims file  should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.

The examiner is requested to comment on 
the Veteran's report regarding the onset 
and continuity of symptomatology, the lay 
statements of record relating to the 
Veteran's bilateral foot disability since 
service, and opine as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any bilateral 
foot disability found is related to or 
had its onset during service.  A complete 
rationale for all opinions expressed 
should be provided in a legible report.  

2.  The RO/AMC shall schedule the Veteran 
for a personal hearing before a Hearing 
Officer at his local RO.  He and his 
representative should be given an 
opportunity to prepare for the hearing.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


